RYMER, Circuit Judge,
dissenting:
Whether the summary judgment should be reversed on the only ground urged by the Wallises—that there is a triable issue of fact on whether the City had a policy to pick up children without verifying the existence of a court order and without reasonable cause—is a close question. There is a good argument that, as the district court held, the officers had accumulated reasonable cause in the course of investigating Rachel’s allegations, thereby making the nonexistence of the court order immaterial. However, because it is a close question, sending this issue back for trial is within the ballpark.
But holding that there is a triable issue of fact on a policy with respect to the medical examinations that was never alleged, never argued, and as to which no evidence was ever adduced as to the City—the only party left in the case—is not in the ballpark.
For sure there is evidence in the record about the examinations because Dr. Spencer, CPS, and San Diego County were defendants. However, the Wallises settled their claims against CPS and the County, and Dr. Spencer was dismissed from the case on immunity grounds. The City is the only party to this appeal. Until the majority got its bat on this case, there was no question at all about liability on the part of the City for the medical examinations.
I therefore dissent. The possibility of a City policy with respect to medical examinations of children was invented here; the discussion with respect to it is dicta, as it clearly is not necessary to the decision to reverse; and we have no business invent*1146ing an issue and a constitutional right or two to resolve it.